                                         Case 4:01-cv-01351-JST Document 3369 Filed 07/01/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARCIANO PLATA, et al.,                             Case No. 01-cv-01351-JST
                                                         Plaintiffs,
                                   8
                                                                                             ORDER RE: BASELINE STAFF
                                                  v.                                         TESTING FOR COVID-19
                                   9

                                  10     GAVIN NEWSOM, et al.,                               Re: ECF No. 3366
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           The Court issued an order to show cause regarding baseline staff testing for COVID-19 on

                                  14   June 28, 2020. ECF No. 3366. Defendants filed a timely objection, ECF No. 3368, and California

                                  15   Correctional Peace Officers’ Association filed a submission as amicus curiae, ECF No. 3367.

                                  16   CCPOA does not object to entry of an order on staff testing and instead raises issues, such as the

                                  17   timing and degree of consultation with the union, that are more appropriately directed to

                                  18   Defendants.

                                  19           The Court appreciates Defendants’ update concerning the number of staff members who

                                  20   have already been tested for COVID-19. ECF No. 3368 at 2. The Court is also pleased that

                                  21   Defendants began retesting of all staff at San Quentin on June 30; that mandatory testing at

                                  22   California Correctional Center is scheduled to begin on July 1; that baseline testing of all staff at

                                  23   all institutions is scheduled to be completed by July 16 at the latest; and that priority will be given

                                  24   to “staff testing at institutions with significant outbreaks, including California Correctional

                                  25   Institution.” Id. at 2-3. In light of Defendants’ representations, the Court agrees that no order on

                                  26   baseline staff testing is necessary at this time.

                                  27           The Court looks forward to receiving an update at the July 2 case management conference

                                  28   on the status of staff testing, as well as what it hopes will be an update at the following case
                                           Case 4:01-cv-01351-JST Document 3369 Filed 07/01/20 Page 2 of 2




                                   1   management conference that baseline testing has been completed for all staff at all institutions.1 If

                                   2   baseline testing has not been completed by that time, Defendants shall provide an updated date by

                                   3   which such testing will be completed.

                                   4          IT IS SO ORDERED.

                                   5   Dated: July 1, 2020
                                                                                        ______________________________________
                                   6
                                                                                                      JON S. TIGAR
                                   7                                                            United States District Judge

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26   1
                                        For the reasons expressed as to San Quentin and California State Prison, Corcoran in
                                  27   Defendants’ portion of the June 18, 2020 case management conference statement, the Court
                                       understands that a 100 percent testing rate is unlikely. See ECF No. 3356 at n.2 (noting that
                                  28   “employees out on sick leave, disability leave, parental leave, vacation, and remote assignment”
                                       prevented some staff at those institutions from being tested).
                                                                                          2
